Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is September 27, 2019. This Office Action is in response to the amendment filed March 9, 2021. 
The rejections under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph noted in the prior office action have been overcome by the amendment of the claims filed March 9, 2021.
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph noted in the prior office action have been overcome by both Applicant’s amendment of the claims filed March 9, 2021 and the Examiner’s Amendment authorized by Applicant’s Representative as noted below.
This action is an ALLOWANCE. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Sunwoo Lee (Registration No. 43,337) on March 19, 2021. The claims filed for the record on March 9, 2021 are amended as follows: 
	1. (Currently Amended) A display apparatus, comprising: 
a thin-film transistor array disposed on a substrate; 
a plurality of electro-luminescence devices comprising a first electrode disposed on the thin-film transistor array, an electro-luminescence layer disposed on the first 
a plurality of light-receiving devices disposed on the thin-film transistor array and spaced apart from the plurality of electro-luminescence devices;
a plurality of light shield patterns shielding the plurality of light-receiving devices; at least one opening pattern arranged in each light shield pattern; and 
a transparent cover disposed over the plurality of light shield patterns, 
wherein at least a portion of light which is reflected by the transparent cover and then passes through the at least one opening pattern of each light shield pattern, is input to each light-receiving device corresponding to each light shield pattern.

2. (Currently Amended) The display apparatus of claim 1, wherein each light shield pattern has a width greater than that of each light-receiving device, 
wherein each light shield pattern comprises a protruding area corresponding to an edge of each light shield pattern and laterally protruding with respect to each light-receiving device, and 
wherein the at least one opening pattern of each light shield pattern is disposed in the protruding area of each light shield pattern.

4. (Currently Amended) The display apparatus of claim 1, wherein each light-receiving device absorbs at least a portion of light generated in an effective light-receiving area corresponding to each of the at least one opening pattern in an upper surface of the transparent cover.

6. (Currently Amended) The display apparatus of claim 2, wherein the at least one opening pattern has a minimum incidence angle that is greater than a predetermined critical angle, wherein the minimum incidence angle is between lines connecting an edge of each opening pattern to an edge of each light-receiving device and a normal line of an upper surface of the transparent cover, and the predetermined critical angle is determined by at least one of the transparent cover and a medium contacting the transparent cover.

7. (Currently Amended) The display apparatus of claim 2, wherein the at least one opening pattern vertically overlaps at least a portion of each light-receiving device.

8. (Currently Amended) The display apparatus of claim 1, wherein the plurality of electro-luminescence devices includes a plurality of electro-luminescence devices for display and a plurality of electro-luminescence devices for sensing, 
wherein the plurality of light shield patterns further shields the plurality of electro-luminescence devices for sensing, 
wherein light which is outputted from any one electro-luminescence device for sensing among the plurality of electro-luminescence devices for sensing and passes through the at least one opening pattern included in any one light shield pattern corresponding to the any one electro-luminescence device for sensing is totally reflected at a predetermined point of the transparent cover, and 
at least one opening pattern included in any other one light shield pattern corresponding to the any one light-receiving device.

11. (Currently Amended) The display apparatus of claim 8, wherein each of the plurality of electro-luminescence devices for sensing is shielded by the light shield pattern, and a minimum incidence angle of the light shield pattern is greater than a predetermined critical angle, and 
wherein the minimum incidence angle is a minimum angle between lines connecting an edge of each opening pattern to an edge of each light-receiving device and a normal line of an upper surface of the transparent cover.

12. (Currently Amended) The display apparatus of claim 8, wherein at least one of the plurality of electro- luminescence devices and/or at least one of the plurality of light-receiving devices are disposed between the any one electro-luminescence device for sensing and the any one light-receiving device.

25. (Currently Amended) A display apparatus, comprising: 
a thin-film transistor array is disposed on a substrate; 6Application No. 16/586,447Attorney Docket No.: 085246-632682
a plurality of electro-luminescence devices disposed on the thin-film transistor array and including a plurality of electro-luminescence devices for display and a plurality of electro- luminescence devices for sensing; 

a plurality of light shield patterns configured to shield the plurality of electro- luminescence devices for sensing and the plurality of light-receiving devices; and 
a transparent cover disposed over the plurality of light shield patterns, 
wherein each of the plurality of light shield patterns includes a groove, and 
wherein at least a portion of light and is input to each corresponding light-receiving device.

28. (Currently Amended) The display apparatus of claim 25, 
wherein light which is outputted from any one electro-luminescence device for sensing among the plurality of electro-luminescence devices for sensing and is totally reflected at a predetermined point of the transparent cover, and 7Application No. 16/586,447Attorney Docket No.: 085246-632682 
wherein the light which is totally reflected at the predetermined point is inputted to any one light-receiving device among the plurality of light-receiving devices through the groove included in any other one light shield pattern corresponding to the any one light-receiving device.

29. (Cancelled)

30. (Currently Amended) The display apparatus of claim 25, 
wherein light which is outputted in a plurality of different directions through each groove included in each of the plurality of light shield patterns is totally reflected at a plurality of points of the transparent cover respectively, and 
correspond to the plurality of points.

Allowable Subject Matter
Claims 1, 2, 4, 6 – 28, 30 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the Examiner’s Amendment noted above and the arguments filed by the applicant on March 9, 2021. See "REMARKS", page 10, heading “Allowable Subject Matters”. See also the Office Action mailed December 9, 2020, page 7, section “Allowable Subject Matter”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813